Exhibit 10.1

EXECUTION VERSION

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT AND RATIFICATION

dated as of November 10, 2014

Among

IDENTIV, INC.,

as the Borrower,

HIRSCH ELECTRONICS LLC, and

IDONDEMAND, INC.,

as the Guarantors,

and

OPUS BANK

as Lender

 

 

Re Credit Agreement dated as of March 31, 2014

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO CREDIT AGREEMENT AND RATIFICATION

This First Amendment to Credit Agreement and Ratification dated as of
November 10, 2014 (this “Amendment”) is by and among (a) IDENTIV, INC., a
Delaware corporation formerly known as Identive Group, Inc. (the “Borrower”),
(b) HIRSCH ELECTRONICS LLC, a Delaware limited liability company and IDONDEMAND,
INC., a Delaware corporation (each, a “Guarantor” and collectively, the
“Guarantors”), and (c) OPUS BANK, a California commercial bank, as Lender
(“Lender”). All capitalized terms used herein without definition shall have the
same meanings herein as such terms are defined in the below defined Loan
Agreement.

WITNESSETH:

WHEREAS, Borrower and Lender entered into that certain Credit Agreement dated as
of March 31, 2014 (as amended, the “Loan Agreement”).

WHEREAS, each Guarantor delivered to Lender that certain Guaranty dated as of
March 31, 2014 (each, a “Guaranty”).

WHEREAS, the parties hereto wish to (a) increase the Revolving Loan Commitment,
(b) extend the Maturity Date of the Revolving Loan, (c) eliminate the
amortization payment requirements for the Term Loan, (d) revise the Interest
Rate, (e) amend the applicable time periods for certain financial covenants, and
(f) remove certain Equity Securities held in the Borrower’s treasury from the
Collateral.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

Section 1. Amendments. From and after the Amendment Effective Date, the Loan
Agreement is hereby amended as follows:

(a) Section 1.01 of the Loan Agreement is hereby amended by deleting the
definitions of “Asset Sale”, Collateral”, “Disposition”, “Interest Rate”, “Loan
Documents”, “Maturity Date” and “Revolving Loan Commitment” in their entirety
and inserting the following in lieu thereof:

““Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale
and leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than Borrower or any Subsidiary),
in one transaction or a series of transactions, of all or any part of Borrower
or any of its Domestic Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, the
Equity Securities of any Subsidiaries (but not including any Treasury Shares),
other than (i) inventory or other assets (including Cash or Cash Equivalents)
sold,



--------------------------------------------------------------------------------

transferred or otherwise disposed of in the ordinary course of business
consistent with past practice, (ii) sales of other assets for aggregate
consideration of less than $500,000 with respect to any transaction or series of
related transactions and less than $1,000,000 in the aggregate during any fiscal
year, (iii) leases, subleases, licenses and sublicenses, each to the extent
entered into in the ordinary course of business and (iv) transactions permitted
by Section 7.04(a) and Section 7.04(b).”

““Collateral” means all assets of the Borrower and the Guarantors in which a
Lien has been granted to the Lender pursuant to the Collateral Documents to
secure the payment and performance of the Obligations; provided, however, that
in no event will Collateral include any Treasury Shares.”

““Disposition” or “Dispose” means the sale, transfer or other disposition
(including any sale and leaseback transaction) of any property (but not
including any Treasury Shares) by any Person, including any sale, assignment,
transfer or other disposal with or without recourse of any notes or accounts
receivable or any rights and claims associated therewith.”

““Interest Rate” means

(a) at any time when the Borrower has a Cash balance in the Designated Deposit
Account of greater than $30,000,000, a fluctuating rate per annum equal to the
higher of (i) the rate of interest in effect for such day as publicly announced
from time to time by the Wall Street Journal as its “prime rate” (or the average
prime rate if a high and a low prime rate are therein reported) plus 1.50% and
(ii) 4.75%,

(b) at any time when the Borrower has a Cash balance in the Designated Deposit
Account equal to or less than $30,000,000 but greater than $20,000,000, a
fluctuating rate per annum equal to the higher of (i) the rate of interest in
effect for such day as publicly announced from time to time by the Wall Street
Journal as its “prime rate” (or the average prime rate if a high and a low prime
rate are therein reported) plus 2.25% and (ii) 5.50%, and

(c) at any time when the Borrower has a Cash balance in the Designated Deposit
Account equal to or less than $20,000,000, a fluctuating rate per annum equal to
the higher of (i) the rate of interest in effect for such day as publicly
announced from time to time by the Wall Street Journal as its “prime rate” (or
the average prime rate if a high and a low prime rate are therein reported) plus
2.75% and (ii) 6.00%.”

““Loan Documents” means this Agreement, each Notice of Borrowing, each Note,
each Guaranty, the General Security Agreement, any Landlord’s Agreement, the
Stock Pledge Agreement, the Intellectual Property Security Agreement, the
Perfection Certificate, the Deposit Account Control Agreements, the Securities
Account Control Agreements, any other Collateral Document, the



--------------------------------------------------------------------------------

Warrants, each certificate, each fee letter, and each other instrument or
agreement (including, without limitation, any amendments) from time to time
executed by Borrower or any of its Subsidiaries or any Senior Officer and
delivered in connection with this Agreement.”

““Maturity Date” means (a) for the Revolving Loan, November 10, 2017, or such
earlier date upon which the Commitments may be accelerated in accordance with
the terms of this Agreement, and (b) for the Term Loan, March 31, 2017, or such
earlier date upon which the Commitments may be accelerated in accordance with
the terms of this Agreement.”

““Revolving Loan Commitment” means the commitment of the Lender to make
Revolving Loans in an aggregate outstanding amount not to exceed $30,000,000, as
such amount may be reduced from time to time pursuant to Section 2.05.”

(b) Section 1.01 of the Loan Agreement is hereby amended by adding the
definition of “Treasury Shares” as follows:

““Treasury Shares” means any Equity Securities of Borrower repurchased by
Borrower from a stockholder (as permitted by Section 7.06(c)(ii)) that are not
cancelled but are instead held by Borrower as “treasury shares”.”

(c) Section 2.03(b) of the Loan Agreement is hereby amended by deleting the same
in its entirety and inserting the following in lieu thereof:

“(b) [Reserved].”

(d) Section 5.09(a) of the Loan Agreement is hereby amended by deleting the same
in its entirety and inserting the following in lieu thereof:

“(a) Borrower is not engaged, nor will Borrower engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” “margin stock” within the respective meanings of each
of the quoted terms under Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. No part of the
proceeds of any Loan hereunder will be used for “purchasing” or “carrying”
“margin stock” as so defined or for any purpose which violates, or which would
be inconsistent with, the provisions of Regulations U or X of such Board of
Governors. Following the application of the proceeds of each Borrowing
hereunder, not more than 25% of the value of the assets of the Borrower and its
Subsidiaries on a consolidated basis subject to the provisions of Section 7.02
(Liens) or Section 7.04 (Dispositions) or subject to any restriction contained
in any agreement or instrument between the Borrower and Lender or any Affiliate
of any Lender relating to Indebtedness and within the scope of Section 8.01(g)
will be “margin stock”.”



--------------------------------------------------------------------------------

(e) Section 7.06 of the Loan Agreement is hereby amended by deleting the same in
its entirety and inserting the following in lieu thereof:

“7.06 Restricted Payments. Make any Restricted Payments, except that:

(a)(i) Borrower may pay dividends or other distributions payable solely in
shares of capital stock of Borrower or any Subsidiary, (ii) Borrower may make
Restricted Payments to a Guarantor and (iii) a Subsidiary may make Restricted
Payments to Borrower or a Guarantor;

(b) Borrower may distribute rights pursuant to a shareholder rights plan or
redeem such rights, provided that such redemption is in accordance with the
terms of such shareholder rights plan; and

(c) Borrower may make Restricted Payments (i) in connection with or pursuant to
any of its Employee Benefits Plans or in connection with the employment,
termination or compensation of its service providers, employees, officers or
directors, and (ii) to repurchase Equity Securities of the Borrower which a
stockholder is selling whether such repurchase is pursuant to a repurchase right
or otherwise, provided, however, that with respect to (c)(ii) above, such
Restricted Payments may not exceed $10,000,000 in the aggregate prior to the
Maturity Date for the Revolving Loan.”

(f) Section 7.11 of the Loan Agreement is hereby amended by deleting the same in
its entirety and inserting the following in lieu thereof:

“7.11 Financial Covenants.

(a) Tangible Net Worth. Permit the sum of the Consolidated Tangible Net Worth
plus the amount shown on the Borrower’s current balance sheet for the 1994
Settlement Agreement to be less than the sum of $7,950,000 plus, an amount equal
to 50% of the amount of any Cash proceeds from any equity or Subordinated Debt
issued by the Borrower after the Closing Date as of the end of any fiscal
quarter of the Borrower measured quarterly beginning at the end of the fiscal
quarter ending March 31, 2014 up to and including the fiscal quarter ending
December 31, 2015.

(b) Maximum Senior Leverage Ratio. Permit the Senior Leverage Ratio to be
greater than 2.50 to 1.00 at all times beginning at the end of the fiscal
quarter ending March 31, 2016.

(c) Minimum Asset Coverage Ratio. Permit the Asset Coverage Ratio (measured
monthly beginning at the end of the first full month after the Closing Date) to
be less than 1.10 to 1.00 at all times.”

Section 2. Upfront Fee. In consideration of the execution and delivery of this
Amendment by the Lender (and the agreements made herein), the Borrower agrees to
pay to Lender an upfront fee (the “Upfront Fee”) in an amount of $100,000 which
is equal to thirty-three and one-third (33 and1/3) basis points of the Revolving
Commitment as amended hereby, on or before the Amendment Effective Date.



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. Each Guarantor and the Borrower
hereby represents and warrants to Lender as follows:

(a) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing (or would result from the amendment of the Loan
Documents contemplated hereby).

(b) The execution, delivery and performance by each Guarantor and the Borrower
of this Amendment has been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, consent or
approval of, or notice to or action by, any Person (including any Governmental
Authority) in order to be effective and enforceable.

(c) This Amendment and each of the other Loan Documents (as amended by this
Amendment) constitute the legal, valid and binding respective obligations of
each Guarantor and the Borrower, enforceable against it in accordance with their
respective terms.

(d) All representations and warranties of each Guarantor and the Borrower in the
Loan Documents (each as amended by this Amendment) are true and correct in all
material respects as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct in all material respects as of such earlier
date).

(e) Each Guarantor and the Borrower is entering into this Amendment on the basis
of its own investigation and for its own reasons, without reliance upon Lender
or any other Person.

(f) Each Guarantor and the Borrower’s respective obligations under the Loan
Agreement, each Guaranty and under the other Loan Documents, as applicable, are
not subject to any defense, counterclaim, set-off, right of recoupment,
abatement or other claim.

Section 4. Continuing Effectiveness; Ratification of Loan Documents. As herein
amended, each of the Loan Documents (including, without limitation, each
Guaranty) shall remain in full force and effect and each of the agreements,
guarantees and obligations contained therein (as amended hereby) is hereby
ratified and confirmed in all respects.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.



--------------------------------------------------------------------------------

Section 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

Section 7. Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the benefit of the parties hereto, and their respective successors and assigns.

Section 8. Effectiveness. The agreements set forth herein shall become effective
on the date (the “Amendment Effective Date”) when the Lender shall have
(a) executed this Amendment, (b) received counterparts of this Amendment
executed by Borrower and each Guarantor, (c) received payment of the Upfront Fee
referred to in Section 2 hereof, (d) received, in form and substance
satisfactory to Lender and its legal counsel, each of the items required by
Section 4.01(a)(vi), (vii), (ix) (provided, however, that the “Date of Last
Financials” shall be deemed to be June 30, 2014) and (xiv), all dated as of the
Amendment Effective Date,(e) received a replacement Note for the Revolving Loan
reflecting the increased Revolving Loan Commitment, and (f) payment of all
reasonable fees and expenses of Lender as required by Section 9.03 of the Loan
Agreement.

Section 9. Entire Agreement. This Amendment constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first set forth
above.

 

IDENTIV, INC., a Delaware corporation, as the Borrower By:  

  /s/ Brian Nelson

  Name:  Brian Nelson   Its:  Chief Financial Officer HIRSCH ELECTRONICS LLC, a
Delaware limited liability company, as a Guarantor By:  

  /s/ Brian Nelson

Name:  Brian Nelson Title:  Chief Financial Officer IDONDEMAND, INC., a Delaware
corporation, as a Guarantor By:  

  /s/ Brian Nelson

Name:  Brian Nelson Title:  Chief Financial Officer OPUS BANK, as Lender By:  

  /s/ Kevin McBride

Printed Name:   Kevin McBride Its:   Managing Director